I concur in the foregoing opinion, excepting the finding that the facts stated in the information are insufficient to constitute a public offense.
Clearly the information was drawn under subsec. 3 of § 40 of chap. 94. This section makes it a felony for a director, officer, agent or employe of any building and loan association to make or concur in making or publishing any false written report of a material fact required under §§ 38 and 39 of the same chapter.
Both §§ 38 and 39 provide that the kind of report mentioned in each shall be made by the association. Section 38 refers to the annual report and requires it to be sworn to by the secretary and its correctness attested by at least three directors or an auditing committee, while *Page 628 
§ 39 refers to reports demanded by the examiner to be verified by the president, vice president or secretary of such association and attested by at least two directors.
That the information was drawn under § 38 is without doubt, for it is alleged that the report was designated the annual report and purported to describe the financial condition of the association at the close of business on December 31, 1935. No reference is made to a special report demanded by the state examiner covering the association's financial condition on any specified past due day. The only implication that the information was drawn under § 39 is the fact that the defendant signed the report as president of the association.
An information is sufficient if it contains a statement of the acts constituting the offense in ordinary and concise language and in such manner as to enable a person of common understanding to know what is intended. 1913 Comp. Laws, §§ 10,685-10,693.
The information is not confusing. It recites that the defendant as president of the association made and concurred in making a false report designated as the annual report for the period ending December 31, 1935.
But one offense is charged, notwithstanding that the "making" and "concurring in the making" are alleged in separate counts, and it is immaterial, so far as the sufficiency of the information is concerned, which count describes the crime.
While §§ 38 and 39 are germane in considering § 40 it is the latter which defines the crime and affects any officer who "wilfully makes or concurs in making or publishing any written report. . . ."
"Concur" has been defined to mean: To unite or agree (in action or opinion): to approve; acquiesce; assent. Webster's Dictionary.
Conceding that the president of such an association could not be guilty of making a false annual report under § 38 because same should be verified by the secretary, nevertheless he may by concurring in such act be deemed guilty of the crime.
The information alleges that he did concur in the commission of such act and is in my opinion sufficient. *Page 629